Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-4 and 6-22 are pending and are allowed herein.
	Claims 1 and 6 are currently amended.
	Claim 5 is cancelled herein.
	The previous grounds of rejection are all herein withdrawn.
Authorization for this Examiner’s amendment was given in an interview with David Mata on 04/21/2021.

The application has been amended as follows: 
1. (Currently Amended) A hygiene product pod comprising: 
a water-soluble envelope; and an emulsified liquid hygiene product sealed in the envelope, the hygiene product comprising, based on the total weight of the hygiene product: 
surfactants in an amount ranging from about 10 wt% to about 40 wt%; 
a first polyol in an amount ranging from about 10 wt% to about 30 wt%; 
wherein the first polyol comprises, based on the total weight of the hygiene product: 
propylene glycol in an amount ranging from about 10 wt% to about 20 wt%; 
glycerin in an amount ranging from about 1 wt% to about 10 wt%; 
optionally di-propylene glycol in an amount less than 6 wt%; and 
hexylene glycol in an amount less than 5 wt%,

a second polyol in an amount ranging from about 10 wt% to about 50 wt%, wherein the second polyol is at least one polyglyceryl fatty acid ester (PGE) selected from the group consisting of polyglyceryl-2 caprate, polyglyceryl-3 caprate, polyglyceryl-3 laurate, and polyglyceryl-6 esters; and 
liquid amides in an amount ranging from about 5 wt% to about 40 wt%, 
wherein the hygiene product has a free water content of about 9 wt% or less.
Claim 5 (Cancelled).
6. (Currently Amended) The hygiene product pod of claim 1, wherein the first polyol comprises, based on the total weight of the hygiene product: 
the di-propylene glycol in an amount ranging from about 2 wt% to about 6 wt%; and 
the hexylene glycol in an amount ranging from about 1 wt% to about 3 wt%.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Wenz et al (US 2016/0317397) which teaches a dissolvable pouch comprising a cleaning composition.  While the prior art teaches several of the instantly claimed ingredients, and a composition that is similar to the instantly claimed invention, the prior art does not provide motivation to arrive at a composition with all of the instantly claimed limitations.  While the components utilized in the invention are known separately in the art, motivation does not exist to select all of the instantly claimed components in their instantly claimed orientation without the improper use of hindsight reconstruction.  As such, the instant claims are novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611